Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Claims 1 and 11 of the claims filed on 05/16/2022 has been amended as follows: 

1.	An electric aircraft, comprising: 
an electrical accumulator; 
an electric propulsion system operatively connected to the electrical accumulator and configured to convert electrical energy into propulsive force; 
a ram air turbine (RAT) operatively connected to the electrical accumulator and configured to provide energy to the electrical accumulator when exposed to and driven by ram air, and 
a controller configured to control the position of the RAT between both a stowed position and a deployed position, wherein the RAT is selectively stowable and deployable between the stowed position wherein the RAT is not exposed to ram air and the deployed position wherein the RAT is exposed to ram air, wherein the controller is configured to move the RAT from the deployed position to the stowed position in response to one or more occurrences, wherein the one or more occurrences include reducing descent rate below a vertical speed threshold.

11.	A system for an electric aircraft, comprising: 126799887v.1Application No. 15/868,8475Docket No.: 1510801.814US1 Amendment dated May 16, 2022 After Final Office Action of March 14, 2022 
a ram air turbine (RAT) configured to be operatively connected to an electrical accumulator to store energy, wherein the RAT is selectively stowable and deployable between a stowed position wherein the RAT is not exposed to ram air and a deployed position wherein the RAT is exposed to ram air to store energy in the electrical accumulator; and 
a controller configured to control a position of the RAT between both the stowed position and the deployed position in response to one or more occurrences, wherein the controller is configured to move the RAT from the deployed position to the stowed position, wherein the one or more occurrences include reducing descent rate below a vertical speed threshold.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: the prior art of record does not teach or suggest the invention as claimed, including wherein the controller is configured to move the ram air turbine (RAT) from the deployed position to the stowed position in response to one or more occurrences which include reducing descent rate below a vertical speed threshold. 
By contrast, Dalal (US 2018/0291807 A1) as modified by Finney (US 2011/0315815 A1) and Lynas et al. (US 2009/0121077 A1) discloses an electric aircraft comprising a RAT and a controller configured to control the position of the RAT between both stowed and deployed positions such that the RAT is selectively stowable and deployable between the stowed position wherein the RAT is not exposed to ram air and in the deployed position wherein the RAT is exposed to ram air,  and the controller configured to move the RAT from deployed position to the stowed position in response to one or more occurrences which include a stow command received from the cockpit control systems.  However, modified Dalal fails to mention an occurrence such as reducing decent rate below a vertical speed threshold of the aircraft for moving the RAT from the deployed to the stowed position. Therefore, it would have not been obvious to incorporate prior art which disclose ram air turbines, in particular ram air turbines that are selectively deployable and stowable in the manner as described above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
     Any inquiry concerning this or any earlier communication from the examiner should be directed to Examiner Arfan Sinaki, whose telephone number is 571-272-7185.  The examiner can normally be reached Monday-Friday from 10:00 am to 6:00 pm EST.
     If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Joshua J. Michener can be reached at 571-272-1467. The fax number for the organization to which this application or proceeding is assigned is 571-273-8300.
     Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/A.Y.S./
Examiner, Art Unit 3642
	
/Richard R. Green/Primary Examiner, Art Unit 3647